60 F.3d 830NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Edward Allen MOORE, Appellant,v.L.-BRIGHT;  Harriett Swinger; Vivian Watts;  Bob Fall;  JohnSyder;  Dave Dormire;  Steven D. Long;  Michael Groose;Dick Moore;  Henry Jackson; A.M. Wood;  John Bell;  DavidWebster;  Richter;-- Dill; Gilpin;-- Cassidy; John Doe, Appellees.
No. 94-4010.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 13, 1995.Filed:  July 14, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
In this 42 U.S.C. Sec. 1983 action, Missouri inmate Edward A. Moore appeals from the District Court's1 final judgment entered in favor of defendants.  Having carefully reviewed the record and the parties' briefs, we conclude that the District Court's judgment is clearly correct.


2
AFFIRMED. See 8th Cir.  R. 47B.


3
Moore's motion for sanctions on appeal is denied.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri